Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Leveling Control Device For a Vehicle and Control Method Having an Acceleration Sensor, Speed Sensor and For Measuring Vehicle Angle

Claim Objections
Claim 1 is  objected to because of the following informalities:  “at least one acceleration sensor” should have a definite article –said— on line 14 and in Claim 2, line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-3, 5, 8-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (U.S. Patent No. 8,820,986).
Regarding Claim 1 and 8, Yamazaki discloses in Figures 2-8,  a leveling control device for a vehicle lamp and method of control, wherein the device comprising: at least one acceleration sensor 316 provided to detect acceleration of a vehicle in at least one direction; a wheel speed sensor 312 provided to detect a speed of a wheel of the vehicle; a lamp 14 provided to emit light to surroundings of the vehicle; a driving unit  connected to the lamp to adjust a direction of light emitted forward of the lamp (levelling actuator 226 Col 6, lines 40-45); and a controller (swiveling and leveling controller 234, 236) configured to: 
when the vehicle is traveling, calculate a dynamic angle value of the vehicle with respect to a road surface using at least one acceleration sensor 12 while the vehicle is in acceleration or deceleration (Col 7, lines 10-35), and calculate a first static angle value of the vehicle based on the dynamic angle value of the vehicle (Col 8, lines 35-45) and 
when the vehicle is stopped, calculate a second static angle value of the vehicle using at least one acceleration sensor and a road slope value of the road on which the vehicle is positioned (Col 9, lines 5-20); and control a direction of the light emitted forward of the lamp based on the first static angle value or the second static angle value (Col 5, lines 35-65).
Regarding Claim 2 and 9,  Yamazaki discloses in Figures 2-8, the device of claim 1, , wherein the road slope value is a difference between an overall slope value of the vehicle calculated using at least one acceleration sensor and the first static angle value (Col 8, lines 25-45).
Regarding Claim 3 and 10,  Yamazaki discloses in Figures 2-8, the device of claim 1, wherein the controller 234, 236 is further configured to, when acceleration or deceleration of the vehicle exceeds a preset threshold while the vehicle travels, not calculate the first static angle value, and when the first static angle value is calculated, not include the first static angle value as an effective value (See Figure 6, when the deceleration is larger than a preset value the angle is corrected).
Regarding Claim 5, Yamazaki discloses in Figures 2-8, the device of claim 1, further comprising: a getting on and off sensor configured to detect whether any person or object has gotten on or off the vehicle and transmit a detection signal to the controller (Col 7, lines 60-Col 8, line 5).
Regarding Claim 15, Yamazaki discloses in Figures 5- 6, the method of claim 8, wherein the driving state determining operation comprises: when the vehicle is traveling at a speed faster than a preset speed, determining that the vehicle is traveling; and when the vehicle is traveling at a speed equal to or less than the preset speed, determining that the vehicle is stopped.


Allowable Subject Matter
Claims 4, 6-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (U.S. Patent No. 10,596,954) discloses a vehicle levelling device for the headlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875